Exhibit 10.3


Execution Copy


INTELLECTUAL PROPERTY SECURITY AGREEMENT


INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
February 24, 2009, by and among Synvista Therapeutics, Inc., a Delaware
corporation (“Debtor”) and Baker Bros. Advisors, LLC, as Collateral Agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Collateral Agent”).
 
WITNESSETH:
 
WHEREAS, pursuant to a Note Purchase Agreement, dated the date hereof, between
Debtor and the Collateral Agent (the “Purchase Agreement”), Debtor has agreed to
issue to the Holders (as defined in the Purchase Agreement) and the Holders have
each agreed to purchase from Debtor certain of Debtor’s Senior Secured Notes
(the “Notes”) in the principal amounts as described in the Purchase Agreement;
and
 
WHEREAS, in order to induce the Holders (as defined in the Purchase Agreement)
to purchase the Notes, the Debtor has agreed to execute and deliver to the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Security Agreement) that certain Security Agreement dated the date hereof for
the benefit of the Collateral Agent and the Secured Parties in which the Debtor
has, among other things, granted to the Collateral Agent a security interest in
the Collateral (as defined in the Security Agreement) including a security
interest in all of the Debtor’s United States and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, without limitation: (i) each
patent and patent application referred to in Schedule I hereto, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit, in each case relating
to all of Debtor’s diagnostic assets, including, without limitation, (a) that
certain License and Research Agreement dated as of July 12, 2004, as amended
(the “License Agreement”), between BIO-RAP Technologies Ltd., on its own behalf
and on behalf of the Rappaport Family Institute for Research in the Medical
Sciences, and Debtor, (b) the Licensed Technology (as defined in the License
Agreement) being developed thereunder, (c) Debtor’s HAPTOCHEK™ diagnostic test
kit, and (d) Debtor’s diagnostic test kit for the measurement of
carboxy-methyllysine (“CML”) (together, the “Patent Collateral”) and all United
States and foreign trademarks, trade names, corporate names, company names,
business names, fictitious business names, Internet domain names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, without limitation: (i) the
registrations and applications referred to in Schedule II, (ii) all extensions
or renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by the foregoing, (iv) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit, in each case relating to all of Debtor’s diagnostic assets,
including, without limitation, (a) the License Agreement, (b) the Licensed
Technology (as defined in the License Agreement) being developed thereunder, (c)
Debtor’s HAPTOCHEK™ diagnostic test kit, and (d) Debtor’s diagnostic test kit
for the measurement of CML (collectively, the “Trademark Collateral” and
together with the Patent Collateral the “IP Collateral”), to secure the payment
and performance of all of the Obligations (as defined in the Security
Agreement);

 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Collateral Agent agree as
follows:


1.           The Debtor hereby grants to the Collateral Agent, for the benefit
of the Collateral Agent, a continuing security interest in (i) all of the
Debtor’s right, title and interest in and to the IP Collateral, (ii) the right
(but not the obligation) to sue or bring like proceedings in the name of the
Debtor or in the name of the Collateral Agent for past, present and future
infringements of the IP Collateral and (iii) all rights (but not obligations)
corresponding thereto in the United States and any foreign country.  The Debtor
hereby further acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the IP Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.


2.           All notices, demands, consents, statements, requests, approvals or
other communications which are permitted or required to be given by either party
to the other hereunder shall be in writing and shall be given as provided in
Section 9 of the Purchase Agreement.


3.           This Agreement cannot be modified, changed or discharged except by
an agreement in writing signed by the Debtor and the Collateral Agent.


4.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York.


5.           This Agreement is subject in all respects to the Security
Agreement, the terms of which are incorporated herein by this reference.


6.           The security interests created hereunder and under the Security
Agreement in the IP Collateral shall cease and be released in accordance with
the terms of the Security Agreement and the Purchase Agreement.


7.           If any provision hereof conflicts with any provision of the
Security Agreement, the terms of the Security Agreement shall control to the
extent of such inconsistency.


8.           The Debtor and the Collateral Agent hereby request that the
Commissioner of Patents and Trademarks record this Agreement with respect to the
applicable IP Collateral.

 
2

--------------------------------------------------------------------------------

 

9.        Authorization to Supplement.  If the Debtor shall obtain rights to any
additional patent application, patent, trademark or trademark application
relating to the IP Collateral or for any reissue, division, or continuation, of
any patent or trademark relating to the IP Collateral, the provisions of this
Agreement shall automatically apply thereto.  The Debtor shall give prompt
notice in writing to Collateral Agent with respect to any such new patent
rights. Without limiting the Debtor’s obligations under this Section 9, Debtor
authorizes Collateral Agent unilaterally to modify this Agreement by amending
Schedules I and II respectively to include any such new patent rights or
trademark rights. Notwithstanding the foregoing, no failure to so modify this
Agreement or amend Schedule I or II shall in any way affect, invalidate or
detract from Collateral Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I or II.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Debtor and Collateral Agent have caused this
Intellectual Property Security Agreement to be duly executed and delivered as of
the day and year first above written.


DEBTOR:
 
SYNVISTA THERAPEUTICS, INC.
   
By:
/s/ Noah Berkowitz, M.D., Ph.D.
Name:  Noah Berkowitz, M.D., Ph.D.
Title:    President and Chief Executive Officer
   
COLLATERAL AGENT:
 
BAKER BROS. ADVISORS, LLC
   
By:
/s/ Julian Baker
Name:   Julian Baker
Title:     Managing Member


 
4

--------------------------------------------------------------------------------

 


SCHEDULE I


PATENTS AND PATENT APPLICATIONS
 
See Attached.

 
5

--------------------------------------------------------------------------------

 

SCHEDULE II


TRADEMARKS AND TRADEMARK APPLICATIONS
 
None.

 
6

--------------------------------------------------------------------------------

 